Connery v Sultan (2015 NY Slip Op 02050)





Connery v Sultan


2015 NY Slip Op 02050


Decided on March 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2015

Mazzarelli, J.P., Sweeny, Renwick, Feinman, Kapnick, JJ.


401336/05 -14243A 14243 14242

[*1] Stephane Cosman Connery, et al., Plaintiffs-Respondents,
vBurton S. Sultan, Defendant-Appellant.


Michael H. Zhu, P.C., New York (Michael H. Zhu of counsel), for appellant.
Burton S. Sultan, appellant pro se.
Jacobs & Burleigh LLP, New York (Zeynel M. Karcioglu of counsel), for respondents.

Judgment, Supreme Court, New York County (Marcy S. Friedman, J.), entered December 3, 2012, in plaintiffs' favor, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered November 28, 2012, which decided the parties' motions addressed to the report of the Special Referee, unanimously dismissed, without costs, as subsumed in the appeal from the judgment. Appeal from order, same court and Justice, entered February 6, 2013, which denied defendant's motion to reargue (denominated a motion to renew and reargue), unanimously dismissed, without costs, as taken from a nonappealable order.
As the action had not been discontinued, the court properly granted enforcement of the stipulation of settlement (Teitelbaum Holdings v Gold, 48 NY2d 51 [1979]). Because the court's power to do so was inherent, it was not necessary that the stipulation provide for the court to retain the power to enforce the settlement. The referee's findings, which were based largely on a finding of credibility, were properly upheld (see Matter of Jones v Blake, 120 AD3d 415 [1st Dept 2014], lv denied 23 NY3d 908 [2014]). Defendant's claim that he was denied the [*2]opportunity to present evidence at the hearing is unsupported, and his challenge to the referee's calculations was made, improperly, for the first time in the appellate reply brief.
We deny plaintiff's request for sanctions on appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2015
CLERK